Exhibit 10.25

 

LOGO [g89028img2.jpg]   50 Washington Street, 11th Fl., Norwalk, CT 06854

February 29, 2008

Mr. John C. Ferrara

81 White Oak Shade

New Canaan, CT 06840

Re: Executive Employment Terms

Dear John:

This letter will confirm the terms of your compensation, duties and post
employment benefits at EDGAR Online, Inc. (“EOL”). Your employment with EOL is
subject to EOL’s employee handbook, policies and benefits. You will be regarded
as an at-will employee. As an at-will employee either you or EOL may terminate
the employment relationship at any time. This letter will also detail your post
employment obligations in the event of your separation from EOL.

Position & Compensation

Your start date will be March 3,2008. You shall perform the duties of EOL’s
Chief Financial Officer in addition to those duties assigned to you by EOL’s
Chief Executive Officer (“CEO”) or Board of Directors. You will report into
EOL’s CEO: You will assume the title of Chief Financial officer immediately
after the Company files its Annual Report on Form 10-K which is expected to be
on or before March 15, 2008. You will receive an annualized salary of two
hundred twenty-five thousand dollars ($225,000), a bonus opportunity of up to
fifty thousand dollars ($50,000) for 2008, a grant of fifty thousand
(50,000) EOL Stock Options and EOL’s standard employee benefits. This stock
option grant is subject to approval of EOL’s Board of Directors, will vest over
three (3) years in equal annual installments and have an exercise price set by
the closing price of EOL shares on the grant date.

Severance - Cause

In the event your employment is terminated for “cause”, EOL shall only be liable
for payment of your accrued salary and benefits up to the date of termination.
EOL shall have cause to terminate your employment if: (a) you fail to
substantially perform your job related duties, (b) you engage in criminal acts
(e.g., embezzlement or fraud) or unprofessional conduct which is injurious to
EOL, (c) you are convicted or plead guilty to a felony or misdemeanor involving
theft, larceny, or moral turpitude; or (d) you are grossly negligent in the
performance of your duties.

Severance - Without Cause

In the event your employment is terminated without cause during the first twelve
(12) months of your employment, EOL shall be obligated to continue your salary
payments for six (6) months from your last date of employment. If your
employment is terminated without cause after the first twelve (12) months of
your employment, EOL shall be obligated to continue your salary payments for
twelve (12) months from your last date of employment. Such payments to be made
through EOL’s regularly scheduled payroll over the duration of this period.

Chance of Control, Termination Without Cause and Accelerated Vesting

In the event there is a “change of control” of EOL or if your employment is
terminated without cause all stock options and other awards received by you
under EOL’s stock plan (collectively “Stock Option(s)”) shall immediately vest
and remain exercisable by you for the lesser of the original term of the Stock
Option or five (5) years. A change of control shall mean: a) the acquisition of
fifty percent (50%) or more of EOL’s outstanding common stock or EOL’s voting
securities; b) the sale of all or substantially all of the assets of EOL, other
than to a subsidiary of EOL, which is approved by EOL’s stockholders; or c) the
reorganization, merger or consolidation of EOL into another entity, which is
approved by EOL’s stockholders.



--------------------------------------------------------------------------------

Confidentiality:

During your employment with EOL you will have access to proprietary and
confidential information of EOL. Your confidentiality and non-disclosure
obligations will be subject to the terms of the Confidentiality Agreement
attached hereto, the terms of which are hereby incorporated by reference. This
agreement must be signed prior to the start of your employment.

Non-solicit, non-compete:

In consideration of your employment and the payments and other benefits set out
in this document, you agree that for a period of twelve (12) months from your
last date of employment not to: (a) directly or indirectly, contact, solicit or
direct any person, firm, or corporation to contact or solicit, any of EOL’s
customers, prospective customers, or business partners for the purpose of
selling or attempting to sell, any products and/or services that are the same or
substantially similar to the products and services provided by EOL to its
customers during your employment. In addition, you will not disclose the
identity of any such business partners, customers, or prospective customers, or
any part thereof, to any person, firm, corporation, association, or other entity
for any reason or purpose whatsoever; (b) directly or indirectly, engage or
carrying on in any manner (including, without limitation, as principal,
shareholder, partner, lender, agent, employee, consultant, or investor (other
than a passive investor with less than a five percent (5%) interest), trustee or
through the agency of any corporation, partnership, limited liability company,
or association) in any business that is in competition with the business of EOL,
and has an office located within one hundred fifty (150) miles of EOL’s New York
City office; or (c) solicit on your own behalf or on behalf of any other person,
the services of any person who is an employee of EOL, or solicit any of EOL’s
employees to terminate employment with EOL.

Miscellaneous:

This document contains the full and complete understanding between yourself and
EOL with respect to your compensation and post employment obligations with EOL
as set out above. No statement, representation, warranty or covenant has been
made by either party with respect thereto except as expressly set forth herein.
These terms shall not be modified or amended without the written consent of you
and EOL. If any term or condition set forth in this letter agreement is found by
a court to be unenforceable, then the remaining terms and conditions will remain
in full force and effect. Terms and conditions found to be unenforceable, if
any, will be modified by the court to conform to a provision that most closely
expresses the intent of the unenforceable term or condition. This letter
agreement shall be governed by and construed in accordance with the laws of the
State of Connecticut. In the event of dispute of this agreement you hereby
consent to the exclusive jurisdiction of the courts located in Connecticut.

The offer contained in this letter agreement is subject to the completion of a
satisfactory background and credit check by EOL. Kindly indicate your acceptance
of the terms contained herein by signing below and returning the original to my
attention. Congratulations on joining EOL.

Sincerely,

Tom Flanagan

Director Human Resources

 

   Accepted and Agreed to by:      EDGAR Online, Inc.    John C. Ferrara     
Signature:  

LOGO [g89028sig7.jpg]

 

   Signature:  

LOGO [g89028sig8.jpg]

 

     Name:   Philip Moyer           Title:   CEO           Date:   2/29/08   
Date:   2/29/08  